Citation Nr: 9926177	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-33 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right transmetatarsal 
amputation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in September 1997 that denied the claimed 
benefits.


FINDINGS OF FACT

1.  The claim for service connection for a right 
transmetatarsal amputation is not accompanied by any medical 
evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for a right transmetatarsal 
amputation is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that his right 
foot was found to be normal during an induction examination 
in March 1943.  A treatment record dated in May 1943 noted an 
acute arthritic condition in the right ankle.  Records show 
that the veteran was hospitalized from May to July 1943 for 
acute, moderate cellulitis of the dorsum of the right ankle, 
with the cause listed as undetermined.  X-rays in May 1943 
found soft tissue swelling anterior to the ankle joint, with 
no evidence of calcification in the soft tissues or bony 
abnormalities.  Reports of physical examinations in November 
1943, December 1943, and March 1944 did not find any 
abnormalities in the veteran's right foot.  The report of the 
veteran's separation examination in February 1946 did not 
note any abnormalities concerning the right foot.

A rating decision in July 1946 denied service connection for 
cellulitis in the right ankle.

A letter from James A. Coffey, M.D., dated in July 1995, 
stated that a transmetatarsal amputation of the right great 
toe would be necessary due to osteomyelitis involving the 
proximal and distal phalanx of the right great toe, and a 
fracture in the proximal phalanx of the same toe.  Dr. Coffey 
stated that there was no evidence of cellulitis on the right 
foot.

A private hospital record dated in July 1995 noted that the 
veteran developed an ulcer and laceration on the 
interphalangeal joint of the right great toe after someone 
stepped on it.  The veteran had cellulitis of the right foot, 
with osteomyelitis and a diabetic foot infection in the right 
great toe.  Records show that the veteran underwent a right 
first toe metatarsal amputation in July 1995.

Records dated in August 1995 show that the veteran was 
hospitalized for a diabetic malperforans ulcer of the right 
second metatarsal joint, with evidence of cellulitis.  The 
veteran subsequently developed osteomyelitis of the right 
second metatarsophalangeal joint with diabetic mal perforans 
ulcer, requiring a right transmetatarsal amputation.  The 
veteran received follow up treatment in September, October, 
and November 1995, and in January and February 1996.

The veteran filed a claim for service connection for his 
right foot in March 1997.

A letter dated in April 1997 from Scott S. Duffy, M.D., 
stated that the veteran had status post forefoot amputation 
secondary to diabetic foot ulcer and cellulitis.

In a form 9 received in November 1997, the veteran stated 
that the same condition that he had while in service later 
caused the loss of his toes.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1110.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a claim must 
be accompanied by supportive evidence and that such evidence 
"must justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  In order for a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical, or in some circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability (including through presumptions that certain 
diseases manifesting themselves within certain prescribed 
periods of time are related to service).  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted medical evidence that he recently 
underwent surgery to amputate toes on his right foot.  
Cellulitis, osteomyelitis, and a diabetic foot condition were 
cited in conjunction with the amputation of the veteran's 
toes.  The veteran's service medical records show that he was 
hospitalized for cellulitis of the dorsum of the right ankle 
from May through July 1943.  Service medical records also 
included a notation of an acute arthritic condition in the 
right ankle.

The veteran has stated in his form 9, received in November 
1997, that the same foot condition that he had while in 
service later caused the loss of his toes.  The Board notes 
that a claim for service connection for cellulitis in the 
right ankle was denied by a rating decision in July 1946, and 
that that specific issue is not currently on appeal.  

In any case, the veteran's current claim for service 
connection for a right transmetatarsal amputation is not 
accompanied by any medical evidence showing a nexus to 
service.  The veteran has not submitted any medical evidence 
showing that the right foot condition noted in service is 
related to the current problems with his feet, or is 
otherwise related to the loss of his toes.  In other words, 
absent medical evidence that the cellulitis of the ankle 
treated during service in 1943 is the cause of the right 
transmetatarsal amputation more than 50 years later, the 
claim is not plausible.  The veteran's statement alleging 
such a relationship is not enough to make the claim plausible 
because, as a layperson, he is not competent to offer such an 
opinion.  Espiritu.  Medical evidence regarding medical 
diagnosis and etiology is required.  

Because the record does not contain any medical evidence of a 
nexus between the veteran's current right transmetatarsal 
amputation and any disorder shown in service, the claim must 
be denied as not well grounded.


ORDER

In the absence of a well-grounded claim, service connection 
for a right transmetatarsal amputation is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

